NOTE: This order is nonprecedential.


  Wniteb ~tate% QCourt of ~eal%
      for tbe jfeheral QCircuit

ICHL, LLC (DOING BUSINESS AS INTELLECTUAL
        CAPITAL HOLDINGS LIMITED),
                  Plaintiff-Appellant,

                           v.
            SONY ELECTRONICS, INC.,
                  Defendant-Appellee,

                          AND

                   LENOVO, INC.,
                  Defendant-Appellee.


                       2011-1202


   Appeal from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0065, Judge
David J. Folsom.


                     ON MOTION


                      ORDER
ICHL v. SONY ELECTRONICS                                       2
    Sony Electronics Inc. and Lenovo, Inc. move without
opposition for extensions of time to file their response
briefs.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motion is granted. Sony and Lenovo shall file
their response briefs no later than June 2, 2011. ICHL,
LLC's reply brief shall be due no later than June 16,
2011.

                                    FOR THE COURT


   HAY 1 B2011                      lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Eric T. Stahl, Esq.
    Luke L. Dauchot, Esq.
    Kevin P.B. Johnson, Esq.
                                          '~.COURf~~PEALSFOR
                                            THE FEOERAl CIRCUIT
s21
                                              MAY 18 zon
                                                JAIt IIORMlY
                                                   Cl.EAK